Citation Nr: 1404331	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-34 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a bilateral foot disability manifested by pes cavus, plantar fasciitis, and bilateral calcaneal spurs, rated 10 percent prior to October 4, 2013, and 30 percent therefrom, to specifically include whether entitlement to a separate compensable rating for bilateral calcaneal spurs is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel 


INTRODUCTION

The Veteran had active service from May 1982 to May 1998. He also is noted to have had 27 years and 29 days of total prior inactive service. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which effectuated a May 2008 Board decision and granted service connection for bilateral calcaneal spurs and assigned a 0 percent (noncompensable) disability rating, effective from August 10, 2000.  In the September 2008 rating decision, the RO also indicated that the noncompensable evaluation was assigned and included in with the Veteran's current service-connected disabilities of pes cavus and plantar fasciitis, and that the symptoms of pain were already compensable under the Veteran's claw foot and plantar fasciitis conditions. 

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. 

In June 2013, the appeal was remanded by Board so that an additional VA examination could be accomplished.  While the examination was conducted, the Board notes that not all of the requirements of the Board remand were met.  As such, the case must, once again, be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected bilateral foot disability, which includes pes cavus, plantar fasciitis, and bilateral calcaneal spurs, is more disabling than currently evaluated.  As noted, in June 2013, the Board remanded the matter so that the Veteran could be afforded an appropriate VA examination.  Based upon this examination, the Veteran's rating was increased to 30 percent, effective the date of the examination.  At the time of the Board remand, it was noted that the record also included references to peripheral neuropathy of the lower extremities, for which service connection has not been established.  The June 2013 Board remand required that the VA examination include an opinion by the examiner to separate the symptoms of the service-connected from those of non-service-connected disability, including from peripheral neuropathy of the lower extremity.  As no opinion to this effect was rendered, the case must be returned.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should arrange for the Veteran's claims file to be returned to the VA examiner who conducted the October 2013 VA examination.  The examiner should be requested to attempt to separate symptoms due to service-connected disability from those due to non-service-connected disability, to specifically include lower extremity peripheral neuropathy.  If the October 2013 VA examiner is not available, the Veteran should be scheduled for another VA examination so that appropriate findings and opinion regarding the current nature and extent of his service-connected foot disabilities may be made.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

